Sherwin, J.
In 1896 ¡suit was brought against the plaintiff and others on a promissory note signed by him as surety. He was duly served with notice, hut made no appearance, and default and judgmentwere entered against him, Subsequent thereto an action was commenced against him setting up the judgment above referred to, and the fact that he had fraudulently transferred his property with intent to defeat the collection thereof. In that case he answered and pleaded some of the matters alleged in the petition herein. A trial on the merits was had, which resulted adversely to the plaintiff, and no appeal was taken therefrom. This is an action to set aside the original judgment and to permanently enjoin its collection. It cannot be maintained. The plaintiff has already had two days in court wherein the defendant herein, Mary Ouddihy, was plaintiff, and he the defendant, in both of which cases his liability on said note *646might have been fully determined, by proper action on his part. It is a familiar principle of the law;, that parties cannot engage the courts in the relitigation of matters which were or might have been determined in former actions. Hackworth v. Zollars, 30 Iowa, 433; Hempstead v. City of Des Moines, 63 Iowa, 36; Wolfinger v. Betz, 66 Iowa, 594. The judgment of the district court is affirmed.